FFICE
         OFTHEATTORNEY
                    GENERAL.
                          STATE
                              OFTEXAS
   JOHN CORNYN




                                                  May 17,1999



Ms. Deborah Hammond, LMSW-ACP                             Opinion No. JC-0049
Chair, Texas State Board
 of Social Worker Examiners                               Re: Whether section 50.023(e) of the Human
1100 West 49th Street                                     Resources Code permits a person originally
Austin, Texas 78756-3183                                  licensed without an examination, whose license
                                                          has expired for more than a year, to reapply for a
                                                          new license without an examination (RQ-1172)

Dear Ms. Hammond:

         You ask about the licensing of a person as a social worker by the Texas State Board of Social
Worker Examiners under section 50.023(e) of the Human Resources Code. Specifically, you ask
whether section 50.023(e) permits a person originally licensed without an examination, whose
license has expired for more than a year, to reapply for a new license without an examination.
Because the plain language ofthe statute so provides, we conclude in the affirmative. Accordingly,
we also conclude that the Board’s rule on reapplication, to the extent it requires an applicant
originally licensed without an examination to take an examination, is invalid.

         You advise us of the following facts giving rise to your question. On April 24, 1998, an
individual whose license expired more than fourteen years ago reapplied for a license contending
that she is eligible to be licensed without an examination. You tell us this individual was originally
certified’ on August 31, 1983, under a “grandfather” provision which allowed her to be certified
without taking an examination.’ She did not renew the annual certification which expired on
September 30,1984. The applicant’s request for licensing without an examination has prompted the




         ‘Prior to 1993, social workers were “certifies’ rather than “licensed.” See Act ofMay 25,1993,73d Leg., R.S.,
ch. 605, $5 1, 12, 1993 Tex. Gen. Laws 2277,22&B.

         ‘Prior to 1993, qualified persons could be granted social worker certification without examination. See Act
of June 1, 1981,67th Leg., R.S., ch. 776,s 1,198l Tex. Gen. Laws 2923,292s (authorizing certifications ofpersons
meeting educational and other requirements of Act without examination until August 31, 1982), amended by Act of
May2,1983,68thLeg.,RS.,ch.        87,§ 8,1983 Tex. Gen. Laws417,424(authorizingcetificationwithoutexamination
of persons meeting requirements of Act until December 3 1, 1985, and Act’s work experience requirements after
December31,1985)(eff.     Sept. 1,1983),amendedbyActofMay25,1993,73dLeg.,R.S.,             ch. 605, $5 1,21,1993Tex.
Gen. Laws 2277, 2287-88 (deleting grandfather provision); see also Tex. Att’y Gen. LO-89-104 (discussing 1983
grandfather provision).
Ms. Deborah Hammond, LMSW-ACP - Page 2                   (JC-0049)




Texas State Board of Social Worker Examiners in turn to request an opinion from this o&e           as to
whether section 50.023(e) of the Human Resources Code permits this.

        The Texas Professional Social Work Act, sections 50.001-50.034 of the Human Resources
Code (the “Act”), creates the Texas State Board of Social Worker Examiners (the “Board”) and
authorizes it to license and regulate social workers. See TEX.HUM.RES. CODEANN. $5 50.004(a),
,006 (Vernon Supp. 1999). Unless licensed under the Act, a person may not hold himself or herself
out as a social worker or use a title that implies licensure or certification in professional social work
services. Id. $50.010. To be eligible for licensure, a person must submit an application stating the
person’s education, experience and other information required by the Board; be at least eighteen
years of age “and worthy of the public trust and confidence, ” id. 5 50.013; and have the requisite
educational degree. Id. $5 50.015, .017. An eligible applicant must also take an examination
administered by the Board. Id. $ 50.014(a). Upon satisfactory completion of the examination, an
applicant may be granted a license as a licensed master social worker, licensed social worker, or a
social work associate. Id. 5 50.014(b).

        The licenses expire on staggered dates during the year and may be renewed before the
expiration date or within one year of the expiration date simply by paying renewal and examination
fees. Id. § 50.023(a)-(d). A different procedure must be followed if a license has expired for more
than a year, however. Section 50.023(e), which you ask about, requires these licensees to reapply
providing as follows:

                         If a person’s license or certificate or order of recognition has
                been expired for one year or longer, the person may not renew the
                license or order of recognition. The person may obtain a new license
                or order of recognition by submitting to reexamination, if an
                examination was originally required, and complying with the
                requirements and procedures for obtaining an original license or
                certificate or order of recognition. However, the board may renew
                without reexamination an expired license or certificate or order of
                recognition of a person who was licensed in this state, moved to
                another state, and is currently licensed or certified and has been in
                practice in the other state for the two years preceding application.
                The person must pay to the department a fee that is equal to the
                examination fee for the license or order of recognition.

TEX. HUM.RES. CODEANN. 5 50.023(e) (emphasis added).

        Section 50.023(e) by its plain terms requires a person whose license has expired for a year
or longer applying for a new license to submit to an examination only if the person was originally
required to take an examination. Like a court, we must give effect to each word and phrase in
subsection (e). See Eddins-Walcher Butane Co. v. Calvert, 298 S.W.2d 93, 96 (Tex. 1957).
Subsection (e) provides that an applicant may obtain a new license “bysubmitting to reexamination,
Ms. Deborah Hammond, LMSW-ACP - Page 3                   (X-0049)




if an examination      was originally required        . .” The emphasized language is clear and
unambiguous, and we must ascribe to that language its common everyday meaning. Commissioners
Court of Titus County v. Agan, 940 S.W.2d 77, 80 (Tex. 1997); see also Monsanto Co. v.
Cornerstones Mun. Vtil. Dist., 865 S.W.2d 937, 939 (Tex. 1993) (where language in statute is
unambiguous, court must seek legislative intent in plain and common meaning of words and terms
used in statute); TEX. GOV’TCODEANN. $ 3 11.O1 l(a) (Vernon 1998) (words and phrases shall be
read in context and construed according to rules of grammar and common usage). The ordinary
meaning of “reexamination,” is to retake or resubmit to an examination and the term necessarily
presupposes the existence of a prior examination. Thus, only an applicant previously subject to an
examination, by definition, may be subject to a reexamination. More importantly, the phrase
providing that reexamination is required “if an examination was originally required” emphasizes
that it is conditioned on a previously required examination. Accordingly, if an examination was not
originally required, then a reexamination is not required. Additionally, we have found no indication
in the Act or its legislative history that the legislature intended otherwise. Therefore, based on the
legislative language, weconclude that scction50.023(e)permits apersonoriginallylicensed without
an examination, whose license has expired for more than a year, to reapply for a new social work
license without an examination.

         You have advised us that the Board’s “policy has been, if a person allows their license to
expire for more than one year, then the person is required to reapply under the rules that are in effect
at the time of reapplication” and that “[n]o person has ever been allowed to reapply and be licensed
after allowing their license to lapse, to be relicensed without taking an examination which has been
required since January 1,1986.” By policy, we understand you to refer to the Board’s interpretation
as embodied in the relevant Board rule. That rule provides as follows: “On or after one year from
the expiration date, a person may no longer renew the license and must reapply by submitting a new
application, paying the required fees, and meeting the current requirements for the license including
passing the licensure examination.” 22 TEX. ADMIN.CODE 9 781.504(g). This interpretation is
inconsistent with the plain language of the statute. See Monsanto, 865 S.W.2d at 939 (where
language in statute is unambiguous, court must seek legislative intent in plain and common meaning
of words and terms used in statute).

         As the agency charged with executing the Act, the Board’s construction of the statute is
entitled to serious consideration, but only as long as such construction is reasonable and does not
contradict the plain language of the statute. Tarrant County Appraisal Dist. v. Moore, 845 S.W.2d
820,823 (Tex. 1993); see also TEX. GOV’T CODEANN. § 3 11.023(6) (Vernon 1998). As a general
matter, a construction that imposes additional burdens, conditions, or restrictions in excess of or
inconsistent with the statutory provisions cannot be upheld. See, e.g., Railroad Comm ‘n of Ten. v.
ARC0 Oil&Gas Co., 876 S.W.2d 473,481 (Tex. App.-Austin 1994, writ denied) (agency rulemay
not impose additional burdens, conditions, or restrictions in excess ofor inconsistent with statutory
provisions); Hollywood Calling v. Public Vtil. Comm’n of Tex., 805 S.W.2d 618, 620 (Tex.
App.-Austin 1991, no writ) (same). Specifically, a licensing agency for a business or profession
cannot enforce standards that are more burdensome than those of the controlling statute, even though
they may be reasonable and may be administered reasonably. Bloom v. Texas State Bd. of&am ‘rs
Ms. Deborah Hammond, LMSW-ACP - Page 4                           (X-0049)




ofPsychologists, 492 S.W.2d460,462(Tex. 1973);Murphyv..Mttlelstadt, 199 S.W,2d478,481-82
(Tex. 1947); Tex. Att’y Gen. Op. No. N-650 (1987) at 5. Notwithstanding that the Board’s
interpretation of section 50.023(e) may be consistent with the Act’s general objective of setting high
standards for social worker qualifications and protecting the public,’ it is inconsistent with the plain
language of section 50.023(e). The Board’s interpretation reads out of the statute the phrase “by
submitting to reexamination, ifan examination was originally requires’ and gives effect only to the
remaining provision, i.e., the language requiring the applicant to comply with the procedures for a
new license, including examination.           This interpretation imposes the burden of taking an
examination on an applicant reapplying for a license who was not originally required to take an
examination when the statute plainly exempts such applicant from examination and, thus, is
inconsistent with section 50.023(e). Accordingly, we also conclude that the Board’s rule on
reapplication, to the extent it requires an applicant originally licensed without an examination to take
an examination, is invalid. See Bloom, 492 S.W.2d at 462; ARCO, 876 S.W.2d at 481.




          ‘S~~TEX.HUM.RES.CODEANN.$50.014(a)(VemonSupp. 1999)(“At leastonceeachcalendaryearthe                     board
shall prepare and administer an examination to determine the qualifications of applicants for licenses under this
chapter.“); Sunset Commission Recommendations to 68th Legislature (1982) at 19 (noting that the “state generally
should only regulate a profession when the unregulated practice can clearly harm or endanger the public,” describing
tasks commonlyperformed by social workers, and concluding as follows: “From this description it can be seen that the
social worker is often involved in areas in which professional judgment can have significant impact on the well-being
of clients. Thus, substantial harm to the public could result from incompetent or unqualified social workers.“); see also
Letter from Helen Fisher, President, National Association of Social Workers, Texas, to Sarah J. Shirley, Chair, Opinion
Committee (Aug. 25, 1998) (on file with Opinion Committee) (social workers licensed to protect credibility of
profession and to establish safeguards for public; exempting applicant reapplying for license from examination
detrimental for profession).
Ms. Deborah Hammond, LMSW-ACP - Page 5                 (JC-0049)




                                       SUMMARY

                       Section 50.023(e) of the Human Resources Code permits a
              person originally licensed without an examination whose license has
              expired for more than a year to reapply for a new social work license
              without an examination. The Texas State Board of Social Worker
              Examiners’ rule on reapplication, to the extent it requires an applicant
              originally licensed without an examination to take an examination, is
              invalid.




                                              Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Sheela Rai
Assistant Attorney General